946 F.2d 1565
292 U.S.App.D.C. 85
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Arthur Mathew MORTON, Son of Deceased Patricia T. Morton, Appellant,v.William R. CLAYTOR, M.D. and Providence Hospital.
No. 90-7125.
United States Court of Appeals, District of Columbia Circuit.
April 16, 1991.Rehearing Denied May 10, 1991.

Appeal from the United States District Court for the District of Columbia Circuit, C.A. No. 90-00763;  Joyce Hens Green, J.
Before D.H. GINSBURG, SENTELLE and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia, the briefs filed by the parties and the motion for summary affirmance.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's decision filed June 27, 1990 be affirmed.   Complete diversity of citizenship is required in order for jurisdiction to lie under 28 U.S.C. § 1332.   See C.T. Carden v. Arkoma Assoc., 110 S.Ct. 1015 (1990);   Basso v. Utah Power & Light Co., 495 F.2d 906, 909 (10th Cir.1974).   As all the parties to this action are residents of the District of Columbia, there is no diversity.   Appellant has asserted no other ground of jurisdiction, and none appears from the face of the complaint.   It is


3
FURTHER ORDERED that the motion for summary affirmance be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.